Case: 15-30801       Document: 00513767558         Page: 1     Date Filed: 11/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                     No. 15-30801                               FILED
                                   Summary Calendar                     November 21, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
EDDIE F. ARMSTRONG,

                                                  Plaintiff - Appellant

v.

RONAL SERPAS; LESTER C. MARSHALL,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-808


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis, Louisiana prisoner Eddie F.
Armstrong appeals the dismissal of his 42 U.S.C. § 1983 action, pursuant to
Federal Rule of Civil Procedure 12(b)(6), as time-barred.                     Rule 12(b)(6)
dismissals are reviewed de novo, “accepting all well-pleaded facts as true and
viewing those facts in the light most favorable to the plaintiff”. Groden v. City




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-30801    Document: 00513767558     Page: 2    Date Filed: 11/21/2016


                                 No. 15-30801

of Dallas, 826 F.3d 280, 283 (5th Cir. 2016) (quoting Hines v. Alldredge, 783
F.3d 197, 200–01 (5th Cir. 2015)).
      Armstrong contends a New Orleans police officer violated his
constitutional rights by using excessive force in the course of arresting him.
For § 1983 claims, the statute of limitations is “‘the forum state’s personal-
injury limitations period,’ which in Louisiana is one year”.      Smith v. Reg’l
Transit Auth., 827 F.3d 412, 421 (5th Cir. 2016). Armstrong’s claims accrued
12 February 2013, the date he alleges he was subjected to excessive force. See
Price v. City of San Antonio, 431 F.3d 890, 893 (5th Cir. 2005). He did not file
his complaint, however, until January 2015 — well after the applicable one-
year prescriptive period had run. See Smith, 827 F.3d at 421. Before the
magistrate judge, Officer Marshall and Superintendent Serpas sought
dismissal based, inter alia, on the running of that period. (Armstrong only
appeals his claims against Officer Marshall, the arresting officer, and not as to
Serpas, the police-department superintendent.)        In response, Armstrong
asserted the period was tolled under the equitable-tolling doctrine of contra
non valentum, maintaining he was not able to file this action because of the
recovery time for his injuries and inadequate legal resources in prison. The
magistrate judge recommended dismissal, and the district court adopted the
magistrate judge’s report and recommendation.
      Armstrong re-urges his contra non valentum contentions.              Under
Louisiana law, however, the doctrine applies only in four circumstances:
      (1) where there was some legal cause which prevented the courts
      or their officers from taking cognizance of or acting on the
      plaintiff’s action;
      (2) where there was some condition coupled with a contract or
      connected with the proceedings which prevented the creditor from
      suing or acting;
      (3) where the debtor himself has done some act effectually to
      prevent the creditor from availing himself of his cause of action; or


                                       2
    Case: 15-30801    Document: 00513767558     Page: 3   Date Filed: 11/21/2016


                                 No. 15-30801

      (4) where the cause of action is neither known nor reasonably
      knowable by the plaintiff even though plaintiff’s ignorance is not
      induced by the defendant.

Marin v. Exxon Mobil Corp., 48 So.3d 234, 245 (La. 2010). The facts pleaded
by Armstrong do not meet these criteria, and analogous contentions have been
deemed insufficient by our court. See Felder v. Johnson, 204 F.3d 168, 171–72
(5th Cir. 2000) (equitable tolling in the AEDPA context); see also Boswell v.
Claiborne Par. Detention Ctr., 629 F. App’x 580, 582 (5th Cir. 2015) (equitable
tolling of § 1983 claims by a Louisiana prisoner).
      AFFIRMED.
JUDGE HAYNES concurs only in the judgment.




                                       3